Citation Nr: 0824536	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  00-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for pain of multiple 
joints, to include the cervical spine, left shoulder, 
bilateral hips, left knee, and big toes, to include as a 
result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1992, including duty in the Southwest Asia Theater 
from April 1991 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In July 2005, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for major depression with anxiety, fatigue, memory 
loss, insomnia, and mood swings.  However, during the 
pendency of the appeal, a rating decision dated in June 2007 
granted service connection for major depression with anxiety 
and assigned a 70 percent disability evaluation effective 
from April 1, 2003.  Therefore, the issue of entitlement to 
service connection for major depression no longer remains in 
appellate status, and no further consideration is required.

In February 2005, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Pain of multiple joints, to include the cervical spine, 
left shoulder, bilateral hips, left knee, and big toes was 
not manifested during service; there is no current 
demonstrable pathology in the cervical spine, left shoulder, 
bilateral hips and bilateral big toes or corresponding 
diagnoses, and complaints and medical findings indicative of 
those conditions have not been etiologically linked to 
service, nor have these conditions been etiologically linked 
to the veteran's Persian Gulf service.


CONCLUSION OF LAW

A condition manifest by pain in multiple joints, to include 
the cervical spine, left shoulder, bilateral hips, left knee, 
and big toes, was not incurred in active service and is not 
due to an undiagnosed illness related to service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in August 2001, March 2003 and July 2005.  
The letters addressed all four notice elements.  Although 
VCAA was enacted after the May 1999 rating decision from 
which the instant appeal arises, the VCAA notice letters and 
subsequent readjudication of the claim have cured any defect 
with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claim.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claim is harmless error in this 
case.

Likewise, in this case, the fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159  
Here, VA obtained the veteran's service medical records and 
VA treatment records from the VA Medical Center in 
Minneapolis, Minnesota, including the associated outpatient 
clinics.  Private treatment records have also been associated 
with his claims files.  Additionally, the veteran was 
afforded VA examinations.  Finally, the veteran was afforded 
a personal hearing and a transcript of his testimony at that 
hearing is also of record.  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.

Analysis

The veteran alleges that he has joint pain in his cervical 
spine, left shoulder, bilateral hips, left knee, and big toes 
as a result of his service in the Persian Gulf.  He believes 
that he might be eligible to service connection for his joint 
pain under the provisions of 38 C.F.R. § 3.317.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include:  (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Board acknowledges that several treating physicians and 
VA examiners have not provided diagnoses for the veteran's 
complaints of joint pain.  There is no evidence of any 
relevant complaints, findings, treatment or diagnoses for 
pain in the relevant joints during service.  While his 
complaints have not been diagnosed, neither have they been 
attributed to an undiagnosed illness or to a medically 
unexplained chronic multi-symptom illness.  The objective 
evidence reveals that the veteran first complained of left 
knee pain during a May 1993 VA orthopedic examination more 
than a year after his discharge from service.  X-ray studies 
of the left knee showed no significant abnormality and the 
examiner was unable to identify any left knee dysfunction or 
disability.  He initially complained of general joint pain in 
1997.  A February 1998 VA general medical examination 
indicates that he gave a history of joint pain for the last 5 
years, particularly in the right hip, left knee and the 
bottoms of both feet.  X-ray studies were normal.  The 
diagnosis was arthralgia of the right hip, right knee and 
feet.  Despite continued complaints of pain in multiple 
joints at the time of an April 1999 VA neurological 
examination, the examiner opined that the veteran had a 
multiplicity of aches and pains in his joints and muscles 
with no organic changes on examination to suggest any organic 
or structural pathology to account for his problems.  VA and 
private treatment records show his ongoing general complaints 
of joint pain with notations of "Persian Gulf Syndrome" and 
chronic pain syndrome.  However, these treatment records 
frequently associated the veteran's symptoms with his low 
back disability, for which service connection has not been 
established.

Although he has continued to complain of such symptoms and 
despite a June 2002 VA orthopedic examination report showing 
diagnoses of chronic knee strains and left shoulder strain, 
the overwhelming majority of the medical evidence of record 
found no objective evidence supporting the veteran's 
complaints.  Nor is there independently verifiable non-
medical evidence of his joint pain in the cervical spine, 
left shoulder, bilateral hips, left knee and big toes.  In 
this respect, the Board acknowledges the veteran's, his 
wife's and an ex-wife's statements regarding his multiple 
joint pain.  However, after thoroughly reviewing the 
veteran's claims files (which included these written 
statements) in conjunction with a physical examination, an 
October 2006 VA orthopedic examiner found no demonstrable 
pathology in any of the joints identified by the veteran.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

To the extent that his complaints have been identified as 
either arthralgia, chronic pain syndrome or chronic strains, 
the Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Hence, the Board finds that the 
veteran's claim for service connection for an undiagnosed 
illness manifested by pain of multiple joints, to include the 
cervical spine, left shoulder, bilateral hips, left knee and 
big toes, does not meet the specific requirements of the 
Persian Gulf War provisions.  There are no satisfactory 
objective indications of a chronic disability manifested by 
pain in the multiple joints from undiagnosed illness during 
or since service.  In particular, the Board notes that the 
veteran's claims of pain in the multiple joints have 
specifically been attributed by the October 2006 VA examiner 
as being related to a 1993 work-related injury, a diagnosed 
disorder.

Because the veteran's pain in multiple joints has been 
medically attributed to his low back injury and resultant 
disability by the October 2006 examiner, a disability for 
which service connection has not been established, his claim 
seeking entitlement to service connection for pain of 
multiple joints to include the cervical spine, left shoulder, 
bilateral hips, left knee, and big toes, must also be denied 
on a direct basis.  As noted above, there is no evidence of 
any complaints, findings, treatment or diagnoses for pain in 
the specific joints at any time during service and his 
subsequent complaints have been etiologically linked to his 
1993 post-service, work-related low back injury.  

Although the veteran believes he currently has pain of 
multiple joints as a result of his service in the Persian 
Gulf, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for pain of 
multiple joints, to include the cervical spine, left 
shoulder, bilateral hips and big toes must be denied.


ORDER

Service connection for pain of multiple joints, to include 
the cervical spine, left shoulder, bilateral hips, left knee, 
and big toes, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


